Opinion by
Clark, J.
§ 67. Common carrier; measure of damage against, for non-delivery in a reasonable time. Where goods are not delivered in a reasonable time by a common carrier, the measure of damages is any reasonable loss and expense occasioned by the delay1, together with the value of the goods at the time and place they should have been delivered, less their value at the time and place of actual delivery or tender. [Nettles v. R. R. Co. 7 Rich. 190; *30Angelí on Corp. sec. 490a.] The loss of profits on the sale of the goods, or other damages of like character, are too remote to furnish a proper basis for recovery; but any damages which are the immediate consequence of the unreasonable delay may be recovered.
June 9, 1880.
Reversed and remanded.